[Missing Graphic Reference] Prospectus Supplement dated August 28, 2008 Filed Pursuant to Rule424(b)(3) Registration No.333-129919 CS FINANCING CORPORATION This prospectus supplement supplements the Prospectus dated July 21, 2008 (the “Prospectus”) relating to the offer and sale by the company of up to $100,000,000 in aggregate principal amount of our Five Year Notes — SeriesA (the “Notes”) on a continuous basis. This prospectus supplement contains the Quarterly Report on Form 10-Q we filed with the Securities and Exchange Commission on August 14, 2008. This prospectus supplement should be read in conjunction with, and may not be utilized without, the Prospectus, which is to be delivered with this prospectus supplement. This prospectus supplement is qualified by reference to the Prospectus except to the extent that the information in this prospectus supplement updates and supersedes the information contained in such Prospectus, including any supplements or amendments thereto. The securities offered by the Prospectus involve a high degree of risk. You should carefully consider the “Risk Factors” referenced on page 4 of the Prospectus in determining whether to purchase the Notes. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. [Missing Graphic Reference] [Missing Graphic Reference] UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended June 30, 2008. OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-129919 CS Financing Corporation (Exact name of small business issuer as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 20-3345780 (I.R.S. Employer Identification No.) 21 Tamal Vista Blvd., Suite 230 Corte Madera, California 94925 (Address of principal executive offices) Issuer’s Telephone Number:(415) 927-7302 Securities registered pursuant to Section12(g) of the Act: Five Year Notes – Series A Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes TNo £ * Indicate by check mark whether the registrant is a large-accelerated filer, an accelerated filer, a non-acceleratedfiler or a smaller reporting company.See the definitions of "acceleratedfiler," "largeaccelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:The number of shares outstanding of the Registrant’s common stock as of August 14, 2008, was 2,377. Transitional Small Business Disclosure Format (check one):Yes £No T *Excludes filings on Form 8-K as provided in Rule 144(c)(i) under the Securities Act of 1933, as amended. TABLE OF CONTENTS Financial Statements Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Notes to Financial Statements F-5to F-7 F-1 BALANCE SHEETS ASSETS June 30,2008(Unaudited) December 31, 2007(Audited) CURRENT ASSETS Cash and cash equivalents $574,187 $2,488,784 Due from related parties 12,500 - Prepaid insurance 33,750 78,750 Prepaid expenses 7,333 16,333 Interest receivable 57,736 31,849 Total current assets 685,506 2,615,716 Property and equipment, net 25,371 29,575 Investment in notes receivable, net 3,300,785 2,500,000 Debt placement costs, net 881,376 862,109 Deposit 3,615 3,615 Loan origination costs, net 15,333 17,333 Total assets $4,911,986 $6,028,348 LIABILITIES AND STOCKHOLDER'S (DEFICIT) CURRENT LIABILITIES Accounts payable $8,801 $99,812 Accrued salaries - 27,778 Accrued interest 33,813 28,458 Capital lease obligation - current portion 1,116 927 Note payable - current portion 16,309 64,174 Total current liabilities 60,039 221,149 LONG TERM LIABILITIES Capital lease obligation 1,227 1,766 Notes - Series A payable 8,035,000 6,830,000 Total liabilities 8,096,266 7,052,915 STOCKHOLDER'S (DEFICIT) Common stock, $.01 par value, 1,000,000 shares authorized; 2,377 and 2,377 shares issued and outstanding at March 31, 2008 and December 31,2007, respectively $24 $24 Additional paid-in capital 422,657 422,657 Accumulated deficit (3,606,961) (1,447,248) Total stockholder's (deficit) (3,184,280) (1,024,567) Total liabilities and stockholder's (deficit) $4,911,986 $6,028,348 The accompanying notes are an integral part of these financial statements F-2 STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended June 30, 2008 For the Three Months Ended June 30, 2007 For the Six Months Ended June 30, 2008 For the Six Months Ended June 30, 2007 INTEREST AND FEE INCOME $213,992 $50,959 $394,429 $86,472 OPERATING EXPENSES Insurance 22,500 22,500 45,000 45,000 Payroll 171,829 122,376 332,217 253,109 Professional fees 32,147 40,057 67,723 42,356 Interest expense 190,008 21,951 395,944 205,631 Allowance on investment in notes receivable and Interest receivable 1,491,686 1,491,686 Other 78,136 44,926 221,572 147,509 Total operating expenses 1,986,306 251,810 2,554,142 693,605 Operating Loss $(1,772,314) $(200,851) $(2,159,713) $(607,133) Net Income (Loss) $(1,772,314) $(200,851) $(2,159,713) $(607,133) Basic and diluted loss per common stock $(745.61) $(84.50) $(908.59) $(255.42) Weighted average basic and diluted shares outstanding 2,377 2,377 2,377 2,377 The accompanying notes are an integral part of these financial statements F-3 STATEMENTS OF CASH FLOW (Unaudited) For the Six Months Ended June 30, 2008 For the Six Months Ended June 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (2,159,713 ) $ (607,133 ) Adjustments to reconcile net loss to cash flows used in operating activities Depreciation 4,204 692 Amortization of debt fees 36,751 59,098 Allowance in investment in notes receivable and interest receivable 1,491,686 Changes in operating assets and liabilities Change in interest receivable (337,833 ) - Change in prepaid insurance 45,000 45,000 Change in prepaids and other current assets 9,000 9,000 Change in deposit - (3,615 ) Change in accounts payable and accrued liabilities (91,011 ) (66,825 ) Change in salaries (27,778 ) (26,389 ) Change in accrued interest payable 5,355 24,839 Net cash flows used in operating activities (1,024,339 ) (565,333 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of investment in notes receivable (1,980,485) (2,466,000) Purchase of fixed assets - (18,767) Due from related parties (12,500) - Net cash flows used in investing activities (1,992,985) (2,484,767) CASH FLOWS FROM FINANCING ACTIVITIES Payments for debt placement costs (54,018) (418,375) Proceeds from Notes - Series A payable 1,205,000 5,915,000 Principal payments on capital lease obligations (350) - Principal payments on note payable (47,865) (47,845) Net cash flows from financing activities 1,102,767 5,448,780 Net Change in Cash and Cash Equivalents (1,914,557) 2,398,680 Cash and Cash Equivalents - Beginning of Period 2,488,784 127,271 Cash and Cash Equivalents - End of Period $574,227 $2,525,951 Supplemental disclosure of cash flow information: Cash paid for Interest $395,944 $121,003 The accompanying notes are an integral part of these financial statements F-4 NOTE 1 – Nature of Operations and Summary of Significant Accounting Policies Nature of Operations CS Financing Corporation (the Company), a wholly owned subsidiary of Capital Solutions Management, LP (Capital Solutions), was incorporated in Delaware on August 19, 2005.The Company makes, purchases and services mezzanine loans and invests in financing mezzanine real estate lenders making such mezzanine real estate loans in the United States from proceeds of the Company’s offering of Five Year Notes-Series A (the “Notes Offering”). Condensed Financial Statements The accompanying condensed unaudited financial statements of the Company have been prepared in accordance with U.S. generally accepted accounting principles for interim financial statements and pursuant to the rules and regulations of the U.S. Securities and Exchange Commission. In the opinion of management, the accompanying unaudited financial statements reflect all adjustments consisting of normal recurring adjustments necessary for a fair presentation of its financial position and results of operations. Interim results of operations are not necessarily indicative of the results that may be achieved for the full year. The financial statements and related notes do not include all information and footnotes required by U.S. generally accepted accounting principles for annual reports. This quarterly report should be read in conjunction with the financial statements included in the Company’s initial report on Form 10-KSB filed on March 31, 2008 with the U.S. Securities and Exchange Commission for the year ended December 31, 2007. Allowance for Loan Losses The Company maintains an allowance for loan losses on our investment in notes receivable for estimated credit impairment.The Company’s estimate of losses is based on a number of factors including the types and dollar amounts of loans in the portfolio, adverse situations that may affect the borrower’s ability to repay, prevailing economic conditions and the underlying collateral securing the loan.Additions to the allowance are provided through a charge to earnings and are based on an assessment of certain factors, which may indicate estimated losses on the loans.Actual losses on loans are recorded as a charge-off or a reduction to the allowance for loan losses.Generally, subsequent recoveries of amounts previously charged off are added back to the allowance and included as income. Estimating allowances for loan losses requires significant judgment about the underlying collateral, including liquidation value, condition of the collateral, competency and cooperation of the related borrower and specific legal issues that affect loan collections or taking possession of the property.As a real estate lender willing to invest in loans to borrowers who may not meet the credit standards of other financial institutional lenders, the default rate on the Company’s loans could be higher than those generally experienced in the real estate lending industry. Additional facts and circumstances may be discovered as the Company continues efforts in the collection and foreclosure processes.This additional information often causes management to reassess its estimates.Circumstances that may cause significant changes in our estimated allowance include, but are not limited to:  Declines in real estate market conditions, which can cause a decrease in expected market value;  Discovery of undisclosed liens for community improvement bonds, easements and delinquent property taxes;  Lack of progress on real estate developments after the Company advance funds;  Unanticipated legal or business issues that may arise subsequent to loan origination or upon the sale of foreclosed property; and  Appraisals, which are only opinions of value at the time of the appraisal, may not accurately reflect the value of the property. F-5 NOTE 2 – Investments in Notes Receivable On April 30, 2007, the Company acquired a $2,000,000 promissory note from Assured Financial, a Minnesota LLC.Assured Financial is a senior (1st position) real estate construction and development lender.The
